THE COURT.
Respondents have moved to dismiss the appeal in the above-entitled cause on the ground, first, that appellant failed to file his printed transcript as required by the rules of the court, and secondly, on the ground that appellant failed to file his opening brief within time.
The transcript on appeal has been on file since October 25, 1935. On considering the first motion, the court has reached the conclusion that, while the appellant was apparently technically in default for the period of seven days, the delay occurred in the processes of printing, and that the *337appellant should be relieved of his default. The appeal appears to have been taken in good faith and should, under the circumstances, be heard on its merits. The motion to dismiss the appeal on the first ground is therefore denied.
As to the second motion, appellant, by order of the court, was given to and including December 24, 1935, within which to file his opening brief. This motion was apparently made upon a mistake of fact as to dates, and is not entitled to further consideration. The motion to dismiss the appeal on the ground of the alleged failure of the appellant to file his opening brief within time is therefore denied.